Citation Nr: 1101792	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  00-15 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
which granted service connection for degenerative disc disease of 
the lumbar spine and assigned a 20 percent disability rating, 
continued a 30 percent disability rating for a fracture of the 
left talus with pes planus and arthritis, continued a 10 percent 
disability rating for atrophy of the left gastrocnemius muscle 
and denied entitlement to a TDIU rating.

In a VA Form 9 dated December 30, 1998, the Veteran requested an 
RO hearing.  In a statement dated January 10, 1999, he withdrew 
his request for a hearing.  
38 C.F.R. § 20.704(e) (2010).

In May 2001, the Board remanded the case to the RO for additional 
development.  In a July 2003 decision, the Board denied 
entitlement to a disability rating in excess of 10 percent for 
atrophy of the left gastrocnemius muscle and remanded the issues 
of entitlement to a rating in excess of 30 percent for fracture 
of the left talus with pes planus and arthritis, entitlement to 
an initial rating in excess of 20 percent for degenerative disc 
disease of the lumbar spine disorder and entitlement to a TDIU.

The Veteran appealed the Board's July 2003 denial of an increased 
rating for atrophy of the left gastrocnemius muscle to the United 
States Court of Appeals for Veterans Claims (Court).  In October 
2004, the Court vacated and remanded the Board's July 2003 
decision.  In January 2005, the VA appealed the Court's decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In March 2008, the appeal of the Court's 
decision was dismissed and the case was returned to the Board for 
compliance with the Court's decision.  On November 2, 2005, the 
RO received notice from the Veteran that he wished to withdraw 
the issue on appeal before the Court.  In an August 2008 Informal 
Hearing Presentation (IHP), the Veteran's representative 
construed this as a desire to withdraw the issue of entitlement 
to a disability rating in excess of 10 percent for atrophy of the 
left gastrocnemius muscle.   

In August 2008, the Board dismissed the Veteran's claim for 
entitlement to a disability rating in excess of 10 percent for 
atrophy of the left gastrocnemius muscle and remanded the issues 
of entitlement to a disability rating in excess of 30 percent for 
fracture of the left talus with pes planus and arthritis, 
entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
disorder and entitlement to a TDIU, all for additional 
development.  

In October 2009, the Board denied a disability rating in excess 
of 20 percent for a fracture of the left talus with pes planus 
and arthritis, and remanded the issues of entitlement to an 
initial disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine disorder and 
entitlement to a TDIU, for additional development.  These issues 
are again before the Board for further appellate review. 

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of 
the lumbar spine has not been manifested by severe recurrent 
attacks of intervertebral disc syndrome with intermittent relief, 
forward flexion of the lumbar spine limited to 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes.

2.  Radiculopathy of the right lower extremity is equivalent to 
no more than mild incomplete paralysis of the sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (2003); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.10, 4.71a, Diagnostic Code 5243 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a disability rating of 10 percent, but no more, for 
radiculopathy of right lower extremity from March 24, 2010, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that a VA 
notice, as required by 38 U.S.C.A. § 5103(a), must be provided to 
a claimant before the initial unfavorable AOJ decision on a claim 
for VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the appellant has the right to a content 
complying notice and proper subsequent VA process.  Pelegrini, 18 
Vet. App. at 120.  

In this case, the duty to notify was satisfied by way of letters 
sent to the appellant in August 2004, September 2008 and November 
2009, that fully addressed all notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The Board finds that 
the Veteran was not prejudiced because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of supplemental statements 
of the case issued in March and June 2009 and November 2010, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal regarding the issues addressed in this 
decision as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records and lay 
statements have been associated with the record.  The appellant 
was afforded VA medical examinations in September 2004 and March 
2010.  Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its October 2009 remand.  Specifically, the RO was 
instructed to ask the Veteran to identify all health care 
providers who have treated him for his service-connected lumbar 
spine disability and obtain records from the identified providers 
and to provide the Veteran with a VA examination of his spine, to 
determine the extent and nature of his lumbar spine disability. 
 The Board finds that the RO has complied with these instructions 
by sending the Veteran a letter in April 2010 which asked him to 
identify any treatment providers for his lumbar spine and 
included release forms for these records.  The Veteran submitted 
a statement in November 2010 in which he indicated that he did 
not have any further evidence regarding his appeal.  In addition, 
the Veteran was provided with a VA examination in March 2010.  
The Board finds that the VA examination report substantially 
complies with the Board's October 2009 remand instructions.  

Evaluation of Initial Disability Rating

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
the ability to function under the ordinary conditions of daily 
life, including employment, by comparing the Veteran's 
symptomatology with the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
Because this appeal involves initial ratings for which service 
connection was granted and an initial disability rating was 
assigned, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, excess 
fatigability and incoordination. 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal disorders 
were amended several times over the appeals period and the most 
favorable one must be applied. See 67 Fed. Reg. 48,785 (July 26, 
2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 10, 2004) 
(codified at 38 C.F.R. § 4.71a (2010)); see also VAOPGCPREC 3-
2000.

As there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective dates of the new diagnostic codes, 
and to consider the revised criteria for the period beginning on 
the effective dates of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-
2003 (2003).

The Veteran's degenerative disc disease of the lumbar spine is 
service-connected under Diagnostic Code 5293, as in effect prior 
to the amendment effective September 23, 2002.  Diagnostic Code 
5293, pertaining to intervertebral disc syndrome (IVDS), provides 
that a 20 percent disability rating is warranted for moderate, 
recurring attacks of IVDS, and a 40 percent disability rating is 
warranted for severe, recurring attacks of IVDS with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The criteria for Diagnostic Code 5293 were amended on September 
23, 2002.  Under this criteria, IVDS with incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks over the previous twelve months warranted a 40 percent 
disability rating, and IVDS with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
over the previous twelve months warranted a 20 percent disability 
rating.  The regulation defines an incapacitating episode as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

The criteria for rating spine disabilities were entirely amended 
on September 26, 2003.  Under the current criteria, the current 
Diagnostic Codes 5235 - 5243 are to be rated in accordance with 
the General Rating Formula for Diseases and Injuries of the Spine 
(General Formula), unless Diagnostic Code 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (Formula for Incapacitating Episodes).  
Under the General Formula, for spine disabilities with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease, a 20 percent disability rating is warranted when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater than 
120 degrees; or when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent disability rating is 
assigned for unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
The criteria for the Formula for Incapacitating Episodes mirrors 
the criteria set out above.  Unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, and 
the ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

A November 1997 VA examination report shows that the Veteran had 
low back pain on straight leg raising at 90 degrees.  He was 
assessed with low back pain with right radiculopathy and L3-L4, 
L4-L5 spondylosis.  

A June 1998 VA examination report shows that the Veteran had no 
tenderness in palpation about the thoracolumbar spine nor any 
muscle spasm about the spine or hip girdle regions on the right 
or left.  In addition, he did not have any pain on midline 
percussion and straight leg raising was negative bilaterally.  
Sensory examination was normal bilaterally in the lower 
extremities as was capillary circulation and manual testing of 
muscle strength.  Active range of motion was forward flexion to 
60 degrees, extension to 25 degrees, and side bending to 25 
degrees on both left and right.

A March 1999 VA examination report reflects the Veteran had no 
scoliosis, but there was loss of the lumbar lordosis.  The 
paravertebral muscles were symmetrical.  Forward flexion was to 
70 degrees, and the examiner noted that the Veteran could touch 
the mid-shin without pain.  Rotation was to 25 degrees and 
lateral flexion was to 10 degrees, bilaterally.  Extension was to 
10 degrees.  There were negative straight leg raising signs 
bilaterally.  The impression was possible degenerative joint 
disease of the dorsal and lumbar spine.

A May 2002 VA examination report shows that the Veteran reported 
low back pain which occurred daily, but that there was no lower 
extremity radiating pain or paresthesias right or left.  Upon 
examination, the Veteran had slight tenderness in the right and 
left lower paralumbar musculature.  There was no muscle spasm, 
and deep tendon reflexes were 2+ bilaterally.  Range of motion of 
the thoracic lumbar spine was forward flexion to 60 degrees, 
extension to 25 degrees, side bending right and left to 25 
degrees each, with a slight complaint of pain at the terminal 
degrees.  X-ray studies of the lumbar spine revealed degenerative 
disc disease.  

A September 2004 VA examination report shows that the Veteran had 
constant, throbbing, and burning pain in his lower back.  He 
indicated that the pain was exacerbated with certain movements, 
but that he did not have actual flares.  He reported intermittent 
numbness, down the anterior thigh on both sides.  Upon 
examination, the Veteran had forward flexion of 60 out of 90 
degrees, extension of 10 out of 30 degrees, both limited by pain.  
Left and right lateral flexion were 20 out of 30 degrees, and 
left and right rotation was to 30 out of 30 degrees.  He has only 
slight pulling with the lateral flexion exercises, and no pain 
with rotation.  There was no evidence of muscle spasm, guarding 
or localized tenderness.  His neurological examination revealed 
that the Veteran had normal pinprick sensation in both lower 
extremities.  Reflexes were 2+ bilaterally and straight leg 
raising was positive on the right only at approximately 30 
degrees.  The diagnosis was degenerative disc disease of the 
lumbosacral spine without objective evidence of radiculopathy.  
The examiner noted that, by history, the Veteran did experience 
intermittent numbness of the thighs which could be related to the 
above.  

An August 2004 VA medical record reflects that the Veteran has 
uncontrolled chronic low back pain which was becoming worse.  A 
July 2004 magnetic resonance imaging (MRI) study showed 
osteoarthritis, degenerative disc disease, neural foraminal 
encroachment and disc bulging.

A May 2008 VA x-ray revealed modest scattered spondylosis, with 
slight disc narrowing at L5-S1, with no fracture or listhesis and 
no defection the pars.  The pedicles and transverse processes are 
normal.  

A March 2010 VA examination report shows that the Veteran 
reported that his back hurt daily and that the pain was moderate 
to severe, without flare-ups.  Occasionally the pain radiated 
into the right lower extremity, without numbness or tingling.  
The Veteran was not under any current treatment for his spine, 
and there were no incapacitating episodes.  Upon examination, 
there was no tenderness to palpation except right posterior 
superior iliac spine region.  There was no muscle spasm, and deep 
tendon reflexes were 3/4.  Seated straight leg raise was negative 
and manual muscle strength testing was 5/5.  There was no gross 
muscle atrophy and muscle tone was normal.  Thighs, legs and 
ankles were normal to sensation.  The Veteran complained of 
numbness in his feet, which he thought was related to his 
diabetes mellitus.  The examiner noted that range of motion 
measurements were completed with a goniometer, with only two 
repetitions due to pain.  Forward flexion was to 65/70, extension 
was to 8, right lateral flexion was to 20/22, left lateral 
flexion was to 32/35, right lateral rotation was to 30 and left 
lateral rotation was to 20.  There was no additional loss of 
motion on repeat testing.  The examiner diagnosed multi-level 
degenerative disc disease and degenerative joint disease of the 
lumbosacral spine.  He indicated that functional impairment was 
close to moderate.  There was no weakness, fatigability, 
incoordination, lack of endurance.  Additional diagnosis was 
radiculopathy symptomatology on the right, without clinical 
evidence of radiculopathy.

Based upon the evidence of record, the Board finds that the 
Veteran's lumbar spine disability does not warrant a higher 
disability rating under Diagnostic Code 5293.  In terms of his 
rating for IVDS, the Veteran's lumbar spine disability has not 
manifested in severe recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Regarding 
Diagnostic Code 5293, as amended on September 23, 2002, the Board 
finds that the Veteran's lumbar spine disorder does not warrant a 
higher disability rating under this version of Diagnostic Code 
5293, as there is no evidence that the Veteran had incapacitating 
episodes at any time over the appeals period.  As noted above, at 
his September 2004 VA examination, the Veteran indicated that he 
had low back pain that was exacerbated with certain movements, 
but that he did not have actual flares.  In addition, the March 
2010 examiner noted that the Veteran did not have any 
incapacitating episodes.   
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  The Board finds 
that a higher disability rating is not available for the 
Veteran's lumbar spine disability under the General Formula.  In 
order to warrant a higher evaluation, the Veteran's lumbar spine 
disability would need to show forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  In the present case, the 
Veteran's forward flexion of the lumbar spine has been 
consistently greater than 30 degrees.  In fact, over the appeals 
period, the Veteran's lumbar spine forward flexion has been to 60 
degrees in June 1998, to 70 degrees in March 1999, to 60 degrees 
in May 2002, 60 degrees in September 2004, and to 65 degrees in 
March 2010, factoring in pain.  In addition, there is no evidence 
that the Veteran has ankylosis of his lumbar spine.  As such, a 
higher disability rating under the General Formula is not 
warranted for the Veteran's lumbar spine condition.  It follows 
that this includes all Diagnostic Codes rated under the General 
Formula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

In addition, as the Veteran has not had incapacitating episodes 
at anytime over the appeals period, his lumbar spine disability 
would not warrant a disability rating under the Formula for 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

The Board has considered other Diagnostic Codes in effect prior 
to September 26, 2003 in order to provide the Veteran with the 
most beneficial rating for his spine disability.  Diagnostic Code 
5289 pertained to ankylosis of the lumbar spine; however, as 
noted above, there is no evidence of record showing that the 
Veteran has ankylosis of the lumbar spine.  Diagnostic Code 5292 
pertained to limitation of motion of the lumbar spine, and 
provided that a 20 percent disability rating was warranted for 
moderate limitation of the lumbar spine and a 40 percent 
disability rating was warranted for severe limitation of the 
lumbar spine.  The Board notes that full range of motion of the 
lumbar spine is 90 degrees of flexion, 30 degrees of extension, 
right and left lateral flexion at 30 degrees each and right and 
left lateral rotation at 30 degrees each.  Over the appeals 
period, the Veteran's range of motion of his lumbar spine has 
been forward flexion to 60, 70 and 65, extension to 25, 10 and 8 
degrees, right and left lateral rotation to 25, 30 and 20 degrees 
each and right and left lateral flexion to 25, 10, 20 and 32 
degrees each.  The Board finds that these limitations do not meet 
the criteria of a limitation of motion which would be considered 
severe.

Finally Diagnostic Code 5295 pertains to lumbosacral strain.  
Under this Diagnostic Code, lumbosacral strain with muscle spasm 
on extreme forward bending, unilateral loss of lateral spine 
motion in the standing position, was rated at a 20 percent 
disability rating.  Severe lumbosacral strain with listing of 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing position, 
loss of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated at a 40 percent 
disability rating.  There is no evidence in the record that the 
Veteran's lumbar spine disability has been manifested by the 
criteria needed for a 40 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5289, 5292, 5295 (2003).

In terms of the current criteria, it has been noted above that 
the Veteran's lumbar spine condition would not warrant a higher 
rating under the General Formula or the Formula for 
Incapacitating Episodes.

The Board finds that the medical evidence demonstrates 
consistently and throughout that, over the relevant appeals 
period, the Veteran's lumbar spine disabilities meet the criteria 
for 20 percent disability ratings.  Therefore, the assignment of 
staged evaluations in this case is not necessary.  Fenderson, 
supra.  As the preponderance of the evidence is against the 
Veteran's claim, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claim.  See 38 U.S.C.A. § 
5107(b).

Radiculopathy of the Right Lower Extremity

The Board has also considered whether the Veteran is entitled to 
separate evaluations for the Veteran's right lower extremity 
under criteria in effect since September 23, 2002.  Under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 is analogous 
to impairment of the sciatic nerve.  Under Diagnostic Code 8520, 
pertaining to paralysis of the sciatic nerve, mild incomplete 
paralysis warrants a 10 percent disability rating, moderate 
incomplete paralysis warrants a 20 percent disability rating, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating, and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete paralysis, 
where the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
Diagnostic Code 8520.

The March 2010 VA examination report shows that the Veteran 
reported pain that occasionally radiated into the right lower 
extremity, without numbness or tingling.  While the examiner 
noted that the Veteran did not have clinical evidence of 
radiculopathy, he had radiculopathy symptomatology on the right.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that these manifestations resemble no more than a mild 
incomplete paralysis and warrant no more than a 10 percent 
evaluation.  The Board notes that there is no prior evidence of 
radiculopathy in the Veteran's right lower extremity.  At his May 
2002 VA examination, the Veteran indicated that he had no lower 
extremity radiating pain or paresthesias right or left.  The 
September 2004 VA examination report shows that the Veteran's 
neurological examination revealed that the Veteran had normal 
pinprick sensation in both lower extremities.  Reflexes were 2+ 
bilaterally and straight leg raising was positive on the right 
only at approximately 30 degrees.  The diagnosis was degenerative 
disc disease of the lumbosacral spine without objective evidence 
of radiculopathy.  In view of this, the Board finds that a 
separate 10 percent disability rating for his right lower 
extremity is warranted as of March 24, 2010, the date the VA 
spine examiner noted his right leg radiculopathy symptoms in his 
examination.


ORDER

An initial disability rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.

A separate evaluation of 10 percent, but no more, from March 24, 
2010, for radiculopathy of the right lower extremity, is granted, 
subject to the laws and regulations governing the payment of VA 
monetary benefits.


REMAND

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
When a Veteran does not meet the rating criteria for a TDIU 
rating under 38 C.F.R. 
§ 4.16(a), they are nevertheless to be considered for a TDIU 
rating under 38 C.F.R. 
§ 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer 
to the Director, Compensation and Pension Service for 
extraschedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.

In this case, the Veteran is service-connected for a fracture of 
the left talus with pes planus and arthritis at a 30 percent 
disability rating, degenerative disc disease of the lumbar spine 
at a 20 percent disability rating, diabetes mellitus , type II at 
a 20 percent disability rating, atrophy of the left gastrocnemius 
muscle at a 10 percent disability rating and hemorrhoids at a 
noncompensable disability rating.  His combined rating was 60 
percent.  The Board notes that, in this decision, an additional 
10 percent disability rating is granted for radiculopathy of the 
right lower extremity.  However, even with this grant, the 
Veteran's disability rating fails to meet the percentage 
requirements of 38 C.F.R. § 4.16(a), as he does not have at least 
one disability rated at 40 percent or more.  As such, he does not 
have a sufficient rating to satisfy the threshold minimum 
requirements of 38 C.F.R. 
§ 4.16(a) for consideration of a TDIU. 

As mentioned above, however, he can still show his entitlement to 
this benefit by establishing his unemployability under the 
special provisions of § 4.16(b).  See also 38 C.F.R. § 
3.321(b)(1) (2010); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this regard, the Board is precluded from assigning an 
extraschedular rating in the first instance.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd, 9 Vet. App. at 96.  
Although the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to refer 
a case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also 
Shipwash, 8 Vet. App. at 227.

The RO, in its February 2000 rating decision, declined to refer 
this case to the Under Secretary for Benefits or to the Director 
of Compensation and Pension Service for consideration of a TDIU 
on an extraschedular basis under the provisions of 38 C.F.R. § 
4.16(b).  The RO found that this case did not present any 
exceptional factors or circumstances to warrant referral.

Because, however, there is medical and lay evidence of record at 
least suggesting the Veteran's service-connected disabilities 
preclude him from working in all forms of substantially gainful 
employment, the Board finds that his case must be referred to 
this authority for this special consideration under § 4.16(b).

Specifically, in this case, an April 2002 VA Social Work Report 
reflected the examiner's opinion that the Veteran was certainly 
unemployable.  It is unclear if this examiner felt the Veteran 
was unemployable solely due to his service-connected 
disabilities.  In addition, while a May 2002 examiner found that, 
from an orthopedic standpoint, there was no reason that the 
Veteran could not be capable of employment in a sedentary or 
semi-sedentary capacity, the March 2010 VA examiner, following a 
physical examination of the Veteran and a review of the Veteran's 
medical records, determined that it would be difficult for the 
Veteran to sustain employment which required prolonged sitting, 
standing, walking or heavy lifting.  Therefore, these records 
suggest that various symptoms associated with his service-
connected disabilities cause significant, if not total, 
impairment in his occupational functioning.

The Board, therefore, is compelled to remand this TDIU claim for 
immediate referral to the Director of the Compensation and 
Pension Service or other designate in accordance with 38 C.F.R. § 
4.16(b) for consideration of whether this benefit is warranted on 
an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer this TDIU claim to 
the Director of Compensation and Pension 
Service, pursuant to the provisions of 38 
C.F.R. § 4.16(b), for consideration of 
whether this benefit is warranted on an 
extraschedular basis.  This referral is 
mandatory, although the decision of whether 
to actually award an extraschedular rating 
remains to be decided by the Director of 
C&P Service or designate.

2.  After completion of the above, the AOJ 
should readjudicate the appellant's claim.  
If any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case.  The Veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


